Title: William Cranch to Thomas Boylston Adams, 30 January 1800
From: Cranch, William
To: Adams, Thomas Boylston


				
					My dear friend—
					Georgetown Jany. 30th. 1800
				
				I suppose this session of the supreme Court will decide the point whether Mr. Bayard will resign his office of Clerk, and whether I shall be appointed to succeed him. It is an object which has occupied my thoughts and absorbed my wishes, ever since you first suggested to me the Idea. Whenever I have felt the heartake, the hope of obtaining this little unenvied place, has cast a beam of light on my desponding mind. And if I should obtain it, the hope that it might hereafter aford me some considerable assistence in educating my children & providing for their wants would reinvigorate my abilities, reanimate my faculties, & expand the powers of my mind.
				I fear that Mr. Bayard will have repented of his determination to resign. But if he has not, I must beg your attention to it, and will thank you to remind Judge Cushing of my application—and of the application which you made in my behalf to the Chief Justice in August last. Are you acquainted with Mr. Bayard, and can you find out whether he has not some friend to whom he wishes to transfer the office— If he has, it will be extremely difficult to manage the

business, as he will not resign himself, untill he has an assurance of his friend being appointed. The great point is to ascertain whether he really intends to resign or not, and then whether he has not some friend who will stand in my way. If you can see the other Judges on the business, I should be obliged to you—and inform me as early as possible whether it will be of any service for me to be in Philada.—if it should, I will be there if possible before the session closes.— I wish Stoddert had thought proper to give me the office which he gave Turner. But I imagine there are certain views in all these things. They are parts of a system behind the curtain.
				I have engaged a house of Mr. Law in the City not far from the Capitol, at 200 Dols. per Annum—he is to build me an office, & to add a Kitchen & chamber to the house.— Let me hear from you as soon as possible, & believe me ever your obliged & affectionate
				
					W. Cranch.
				
			